Citation Nr: 0939324	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 
1967 to May 1969.  He was discharged from that period of 
service under conditions other than honorable.  In a July 
1973 administrative decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
determined that the Veteran's discharge from that period of 
service was under dishonorable conditions and constituted a 
bar to VA benefits.  He also served on active duty in the 
Navy from May 1980 to August 1982.  He was discharged from 
that period of service under honorable conditions.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2002 rating decision of the RO in 
Philadelphia, Pennsylvania.  The Philadelphia RO had 
temporary jurisdiction over the Veteran's claims file, which 
was subsequently returned to the Cleveland RO.  In that 
rating decision, the RO, in part, denied the claim to reopen 
service connection for a back disability.  

In March 2004, the Veteran testified at a personal hearing 
that was held at the RO before a local hearing officer.  A 
transcript of that hearing has been associated with the 
Veteran's claims folder.  In February 2006, he testified at a 
videoconference hearing that was held before the undersigned.  
A transcript of that hearing has also been associated with 
the claims folder.

In a May 2006 decision, the Board determined, in part, that 
the Veteran had submitted new and material evidence to reopen 
his claim of service connection for a low back disability, 
and remanded the claim for further development and 
consideration.  The Board also promulgated a decision on 
three other issues on appeal.  

In April 2009, the Veteran submitted additional evidence, and 
waived RO initial consideration of that evidence in August 
2009.  38 C.F.R. § 20.1304.

It is noted that the Board in May 2006 referred the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability to the RO 
for appropriate action.  That issue is again referred to the 
RO as it does not appear that any development has been 
undertaken in regard to the issue.  


FINDING OF FACT

The Veteran's current low back disability, first diagnosed as 
degenerative joint and disc disease of the lumbosacral spine 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin.  


CONCLUSION OF LAW

A low back disability is not due to injury or disease that 
was incurred in or aggravated by service; and a low back 
disability, diagnosed as degenerative joint and disc disease 
of the lumbosacral spine, as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Veteran was provided pre-adjudication notice by letter 
dated in May 2006, prior to initial RO adjudication of the 
reopened claim (i.e., service connection for a low back 
disability on the merits) in a January 2009 supplemental 
statement of the case.

VA has obtained the Veteran's service treatment records, 
assisted him in obtaining evidence such as VA outpatient 
records, afforded him physical examinations in November 2003 
and February 2007, obtained medical opinions as to the 
etiology and severity of the low back disability, and 
afforded him the opportunity to give testimony before the 
Board in February 2006.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  In a March 2009 statement, he 
essentially stated that he submitted all the evidence he had 
regarding this claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Merits of the Claim

Principles of Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3.3004.  If arthritis is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

The Veteran's service treatment records reveal that he fell 
off a ladder in March 1981 and sustained fractures of the 
right wrist and left ankle.  Service treatment notes dated in 
May 1981 indicate that he complained of low back pain, and 
the diagnosis was mechanical low back pain.  A service 
treatment note dated in June 10, 1981 reflects an assessment 
that "this man's complaints are inconsistent with his 
physical findings.  From his history it appears that most of 
his discomfort is present when he is tasked with any 
meaningful work."  At the time of the discharge physical 
examination in August 1982, the Veteran was negative for any 
diagnosis of a low back disability.  He was discharged from 
service in August 1982.  

Post-service records show that at the time that the Veteran 
was admitted to a VA facility for substance abuse treatment 
in November 1988, it was noted that he complained of multiple 
somatic problems, including back pain for which he was begun 
briefly on a course of non-steroidal anti-inflammatory 
analgesics.  He was discharged in January 1989, with a sole 
diagnosis of substance abuse.  

VA records from the Veteran's inpatient stay from December 
1993 to January 1994 show that he complained of some low back 
pain.  He was referred for a VA consultation in January 1994, 
wherein it was noted that the Veteran had an exacerbation of 
back pain before Christmas of 1993.  The Veteran also 
reported that he injured his back due to an in-service fall.  
The diagnosis was chronic low back pain, acute exacerbation.  
VA X-rays of the lumbosacral spine in January 1994 were 
normal.  A September 1994 VA outpatient record indicates that 
the Veteran presented for evaluation of low back pain.  X-
rays were negative.  The assessment was nonspecific low back 
pain with questionable left anterior thigh pain.  

A private orthopedic report dated in October 1994 shows a 
diagnosis of chronic lumbosacral strain and lumbar 
degenerative disc disease.  X-rays of the lumbar spine at 
that time showed moderate narrowing at L5-S1.  The 
orthopedist concluded the following: 

[The Veteran's] findings on clinical 
examination are those of symptom 
magnification complex.  He does not have 
any evidence of radiculopathy in the 
lower extremities.  . . .  I think that 
relative to his low back complaints he 
really does not have objective findings 
with which to substantiate the complaints 
and I would not restrict him in his 
residual functional capacity based on 
what I find clinically and 
radiologically.

At the time of a VA joints examination in May 1997, the 
Veteran stated that he injured his back in service when he 
fell from the ladder.  Examination found no neurological 
deficit in the lower extremities.  The examiner stated that 
the Veteran's "pain could well be originating in the lumbar 
spine area.... he states that he did hurt his back at the time 
of the original injuries.  I have no medical records."  

VA records dated in August 2001 show that the Veteran 
underwent L4-L5 diskectomy for herniated nucleus pulposus.  
It was noted on the records at that time that he had 
significant lower back pain radiating to both legs for almost 
two years.  An MRI showed a large central and left L4-L5 
paracentral herniated nucleus pulposus.  Given this finding 
and failure of conservative treatment, the Veteran underwent 
surgery.  

The Veteran underwent VA examinations in November 2003 and 
February 2007.  After reviewing the Veteran's claims file and 
conducting examinations on both occasions, the examiner 
stated that the Veteran's current low back disability, 
diagnosed as degenerative joint and disc disease of the 
lumbosacral spine, was less likely than not related to the 
low back problem treated during service on the basis that 
there was no objective record of treatment from military 
discharge until many years later.  The examiner also remarked 
that it was noted in service that most of the Veteran's 
complaints of back pain were present when he was tasked with 
any meaningful work.  

In this case, although the service treatment records document 
complaints of low back pain on a couple of occasions in 1981, 
the service records lack the documentation of the combination 
of manifestations sufficient to identify a chronic low back 
disability and sufficient observation to establish chronicity 
during service.  For example, the Veteran was seen only on a 
few occasions in May 1981 and June 1981 in relation to the 
low back, but there were no other complaints or diagnosis 
referable to the low back for the duration of service 
including at the time of his separation physical examination.  
As chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

The Board, as fact finder, must determine the probative value 
or weight of the Veteran's statements, in deciding whether 
there is continuity of symptomatology.

After service, the evidence against continuity of 
symptomatology shows that, from VA and private medical 
records, low back complaints were first documented in 1988, 
many years after service discharge in 1982.  Low back 
complaints were not documented again until December 1993.  
The absence of continuity of complaints of a knee condition 
from 1982 to 1988 interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006).

For this reason, the preponderance of the evidence is against 
the claim of service connection for a low back disability 
based on continuity of symptomatology under 38 C.F.R. § 
3.303(b).

On the question of whether service connection for a low back 
disability may be granted on the basis that the disability 
was first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), after service there is no diagnosis of a low back 
disability until 1994, when diagnoses of chronic lumbosacral 
strain and lumbar degenerative disc disease were documented.  
He eventually underwent surgery for the disc disease in 2001.  

Regarding his current low back disability, diagnosed as 
degenerative joint and disc disease of the lumbosacral spine, 
there is no competent evidence that the Veteran sustained 
this disability in service, that it manifested in the first 
year following discharge from service in August 1982, or that 
it is related to service, including his inservice injury and 
complaints of low back pain.  See Pond, supra.  A VA examiner 
has stated on two different examinations that the current low 
back condition was less likely than not due to service.  
There is no medical opinion to the contrary in the record.  

Although the Veteran complained of low back pain in service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  The VA examiner 
who conducted the November 2003 and February 2007 
examinations specifically found that the Veteran's current 
low back disability was not the result of service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is still required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001).


While the low back disability was first documented after 
service, beyond the one-year presumptive period for the 
manifestation of a low back disability as a chronic disease, 
there is no competent medical evidence that links the current 
low back disability to an injury or disease of service 
origin.  38 C.F.R. § 3.304(d).

The Veteran genuinely believes that his low back condition 
was incurred in service, and he is certainly competent to 
comment on his symptoms such as low back pain.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his current low back disability, 
and his views are of little to no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the detailed opinions provided 
by the medical professional who reviewed the claims file and 
provided rationale for the opinions.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as there is no favorable competent medical evidence to 
support the claim of service connection for a low back 
disability, and as a VA examiner expressed an unrebutted 
opinion that it was less likely than likely that the 
Veteran's current low back disability was related to his 
period of service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

							
							(ORDER ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


